Case 2:18-cv-10767-TGB-EAS ECF No. 75 filed 05/26/20    PageID.1248    Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 LITTLE CAESAR                                         2:18-cv-10767
 ENTERPRISES, INC., et al.,
                                            HON. TERRENCE G. BERG
                   Plaintiffs,

       v.
                                          ORDER DENYING ORDER TO
 MIRAMAR QUICK SERVICE                      SHOW CAUSE AS MOOT,
 RESTAURANT CORPORATION                     GRANTING COUNSEL’S
 et al.,                                    MOTION TO WITHDRAW
            Defendants.


      This case is before the Court on two motions. First, a motion for
order to show cause as to why Defendants and Counter-Claimants

Miramar Quick Service Restaurant Corporation, Silon Corporation,

Khalid Drihmi, and Abdel Drihmi should not be held in contempt for

violating the Court’s preliminary injunction order filed by Plaintiffs

Little Caesar Enterprises, Inc., and LC Trademarks, Inc. (“Little

Caesar’s”). ECF No. 59. And second, a motion to withdraw submitted by

counsel for Defendants. ECF No. 68.

      In its show-cause motion, Little Caesar’s urges that, although

Defendants have stopped operating their franchises, they continue to

display Little Caesar’s property marks inside their now-closed

restaurants, in violation of the preliminary injunction order. Little

Caesar’s has offered to coordinate with Defendants’ landlords to facilitate
                                      1
Case 2:18-cv-10767-TGB-EAS ECF No. 75 filed 05/26/20   PageID.1249   Page 2 of 5




removal of any remaining property marks from the former franchises.

ECF No. 70, PageID.1230. This is a reasonable and appropriate

approach, and the Court approves Little Caesar’s initiative to work with

Defendants’ former landlords to see that its marks are fully removed from
the properties. Should Little Caesar’s incur unusual or exorbitant

expenses in carrying out this work, it may submit a request for an award

of reasonable fees and costs for removing the remaining marks. In light
of the preceding, the motion to show cause, ECF No. 59, will be denied as

moot.

        The Court will also grant defense counsel’s motion to withdraw,

ECF No. 68. Defendants shall have 14 days from the date of this Order

to retain new counsel or, in the case of the non-corporation Defendants,

to notify the Court whether they intend to retain counsel, or proceed pro
se. Once new counsel is retained and a notice of appearance filed, a status

conference will be scheduled to discuss revising the Scheduling Order.

Failure to comply with these instructions may result in default judgment

in favor of Little Caesar’s.

                               DISCUSSION

        After Little Caesar’s filed its show-cause motion, Defendants

submitted a report describing the status of their compliance with the

preliminary injunction order. ECF No. 69. In that report, Defendants

explained they have been unable to gain access to their former

restaurants to remove the property marks inside. ECF No. 69,
                                      2
Case 2:18-cv-10767-TGB-EAS ECF No. 75 filed 05/26/20   PageID.1250   Page 3 of 5




PageID.1217–18. The properties’ landlords have apparently changed the

locks and forbidden access by Defendants, who have not paid rent. See

id. Defendants have, however, provided Little Caesar’s with contact

information for the landlords, ECF No. 69-1, and Little Caesar’s has
agreed to work with the landlords to ensure all remaining property

marks are removed. ECF No. 70, PageID.1230. As requested, the Court

will allow Little Caesar’s to submit a request for an award of reasonable
fees and costs incurred in removing the marks—a task that should have

long ago been carried out by Defendants under the preliminary

injunction order. See ECF No. 70, PageID.1230.

      Concerning defense counsel’s motion to withdraw, the Court finds

reason to permit Kerby Roberson to withdraw as counsel. Because all

artificial entities, including corporations, must be represented by counsel
to proceed in federal court, Defendants Miramar Quick Service

Restaurant Corporation, and Silon Corporation must retain new counsel

if they intend to defend the action. Rowland v. Cal. Men’s Colony Unit II

Men’s Advisory Council, 506 U.S. 194, 201–03 (1993). Failure to do so

may result in a default judgment. See Smith v. Comm’r, 926 F.2d 1470,

1475 (6th Cir. 1991) (“It is well established that courts have inherent

power to dismiss and/or enter a default when a party disobeys a court

order or otherwise interferes with the efficient administration of

justice.”); Dow Corning Corp. v. Jie Xiao, No. 11-10008, 2013 WL


                                      3
Case 2:18-cv-10767-TGB-EAS ECF No. 75 filed 05/26/20   PageID.1251   Page 4 of 5




4039371, at *5 (E.D. Mich. Aug. 7, 2013) (“Courts have long had the

inherent authority to enter default as a sanction.”).

      Although Defendants Khalid Drihmi, and Abdel Drihmi may

technically proceed pro se, that is, to represent themselves without the
assistance of counsel, if they decide to do so they will be personally

responsible for complying with all orders and deadlines set by the Court

or agreed to by the parties, including filing any motions, responses,
briefs, or other legal papers that may be required during the course of the

litigation. Any failure to appropriately defend the case by the Drihmis

may also result in default judgment. See Fed. R. Civ. P. 55(a) (providing

authority for courts to enter default judgment against defendants who do

not “otherwise defend.”).

                              CONCLUSION
      It is hereby ORDERED that the motion for order to show cause

filed by Plaintiffs Little Caesar Enterprises, Inc., and LC Trademarks,

Inc. is DENIED AS MOOT. Plaintiffs are instructed to file a brief status

report to the Court indicating whether the property marks have been

removed from the former Little Caesar’s franchises and, if necessary, to

submit an assessment of reasonable fees and costs incurred.

      It is FURTHER ORDERED that the motion to withdraw filed by

defense counsel Kerby Roberson is GRANTED. Clarence Tucker, local

counsel, will also be withdrawn as counsel for defendant in this matter.


                                      4
Case 2:18-cv-10767-TGB-EAS ECF No. 75 filed 05/26/20   PageID.1252   Page 5 of 5




Counsel is directed to immediately serve a copy of this Order on

Defendants Khalid Drihmi and Abdel Drihmi.

      If Defendants and Counter-Claimants Miramar Quick Service

Restaurant Corporation, and Silon Corporation wish to further contest
this case, they are HEREBY ORDERED to retain counsel within 14

days of the date of this Order. Newly retained counsel must also file a

notice of appearance within that same timeframe.
      Defendants Khalid Drihmi and Abdel Drihmi are hereby

ORDERED to retain counsel within 14 days of the date of this Order.

Newly retained counsel must also file a notice of appearance within that

same timeframe. If Defendants Khalid Drihmi and Abdel Drihmi do not

wish to retain counsel and intend to represent themselves, they must

NOTIFY the Court via email within 14 days of the date of this Order.
An email must be directed to efile_berg@mied.uscourts.gov.

      Failure to retain counsel or to otherwise defend the case and

prosecute Defendants’ counterclaims may result in default judgment.

      SO ORDERED.

 Dated: May 26, 2020          s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                      5
